Citation Nr: 0216758	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  94-18 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disability (TDIU).  

2.  Entitlement to an evaluation in excess of 30 percent for 
right plantar fasciitis.  

3.  Entitlement to an evaluation in excess of 30 percent for 
left plantar fasciitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active peace-time military service from 
February 1983 to November 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision of the RO, 
which denied a claim of entitlement to a TDIU.

The veteran's sworn testimony was obtained before a hearing 
officer at the RO in September 1996.  

The development requested in the Board's July 1999 Remand was 
not completed at the RO, necessitating the instant Board 
Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); See 
also, Manlincon v. West, 12 Vet. App. 238 (1999).  


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) mandates that a Board Remand confers on the veteran-
as a matter of law, the right to compliance with Board Remand 
instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  The Court further 
indicates that if the Board proceeds with final disposition 
of an appeal when the remand orders have not been complied 
with, the Board itself errs in failing to ensure compliance. 
Id.  Additionally, the Court has indicated that a Board 
referral of an issue to the RO does not suffice when the 
veteran files a notice of disagreement (NOD) to a RO decision 
and no statement of the case (SOC) is issued, but that a 
Board Remand is required.  Manlincon v. West, 
12 Vet. App. 238 (1999).  

The July 1999 Board Remand noted that the veteran had raised 
several issues which were either inextricably intertwined 
with the TDIU claim on appeal, or raised by the veteran in a 
proper NOD, without issuance of a SOC at the RO.  The veteran 
raised an inextricably intertwined claim of service 
connection for a low back disorder, claimed as secondary to 
service-connected right and left plantar fasciitis, and the 
veteran filed a NOD as to his entitlement to an evaluation in 
excess of 30 percent for service-connected right plantar 
fasciitis, and in excess of 30 percent for service-connected 
left plantar fasciitis.  The veteran timely disagreed in May 
1997 with a May 1997 rating decision which continued two 
separate 30 percent disability evaluations for service-
connected right and left plantar fasciitis disorders.  
Accordingly, the RO's duty to issue a responsive SOC is 
required-not discretionary.  See 38 C.F.R. § 19.26 (2002).  
Moreover, the Board's July 1999 Remand specifically noted 
this situation, and directed the RO to complete appropriate 
action, development which remains to be completed.  A Board 
Remand is required with regard to the increased rating claims 
to which NODs have been submitted.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  

The record also reflects, in the October 2002 Written Brief 
Presentation from the veteran's representative, that an 
additional claim has been raised, entitlement to secondary 
service connection for a psychiatric condition.

In regard to the low back and psychiatric claims of secondary 
service connection, if a determination on one issue could 
have a significant impact on the outcome of another issue, 
such issues are considered inextricably intertwined and VA is 
required to decide those issues together.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  In light of the veteran's 
raised claims of secondary service connection for low back 
and acquired psychiatric disorders, the Board finds these 
issues are inextricably intertwined with the TDIU claim.  On 
remand, the RO should develop and adjudicate these issues, as 
well as issue a SOC as to the claims for increased ratings, 
and provide him the opportunity to advance this appeal(s) 
before the Board.  

Given the Court's pronouncements, the Board finds that a 
second Board Remand is required since previously requested 
action was not completed at the RO, even though it will 
regrettably further delay a decision in this matter.  See 
38 C.F.R. §§ 3.327, 19.9 (2002).  To ensure full compliance 
with due process requirements, the case is REMANDED to the RO 
for the following development:

1.  The RO should contact the veteran and 
request that he submit the names, 
addresses, and approximate dates of any 
additional treatment received from any VA 
or non-VA (private) care providers who 
have treated him for right or left foot 
disorders since May 2002.

The RO should request and obtain copies 
of any additional records, as identified 
by the veteran.  (As to any private 
treatment records, the RO should first 
secure the necessary release(s), prior to 
the RO's records request.) 

2.  Inasmuch as the issues of entitlement 
to service connection for low back and 
neuropsychiatric disorders, each claimed 
as secondary to service-connected right 
and left plantar fasciitis, are hereby 
deemed to be "inextricably intertwined" 
with the issue of TDIU, the RO should 
take appropriate development and 
adjudicative action, and provide the 
appellant and his representative notice 
of the determination and the right to 
appeal.  If a timely notice of 
disagreement is filed, the appellant and 
his representative must be furnished with 
a SOC and given time to respond thereto. 
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  The RO must issue a SOC responsive to 
the veteran's May 1997 NOD in regard to 
the RO's May 1997 continuation of two 
separate 30 percent disability 
evaluations for service-connected right 
and left plantar fasciitis.  See 
Manlincon v. West, 12 Vet. App. 238 
(1999).  

5.  The RO should readjudicate the TDIU 
issue currently on appeal and, if the 
issue remains denied, issue a 
supplemental statement of the case (SSOC) 
to the veteran and his representative.  
They should be given the opportunity to 
respond to the SSOC.

Thereafter, the case should be returned to the Board, if in 
order, for appellate review of all issues properly on appeal.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).   

